Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 10, 11, 13, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim is directed toward a process. As per MPEP §2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite”. This creates confusion as to when infringement occurs. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In this case it is unclear whether infringement occurs when one creates the system of Claim 1 or whether infringement occurs when one actually applies a voltage and measures impedance or capacitance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 8-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataky US 2010/0044224 in view of Ferguson et al. US 2016/0166186 and Wang et al. “Zinc oxide nanocomb biosensor for glucose detection”.
Regarding claims 1 and 11, Kataky discloses an apparatus comprising: a porous substrate ([¶88] membrane 109 is a porous substrate), wherein the substrate comprises conductive elements, the elements are embedded within at least a portion of the substrate ([¶81] the polymers of the apparatus may have conductive elements within) and the substrate is to absorb fluid capable of carrying the particular analyte ([¶88]); two or more electrodes attached to the substrate to correspond to the portion of the substrate ([¶94] electrodes 114), wherein the portion of the substrate further comprises Room-Temperature Ionic Liquid (RTIL) ([¶88] the Solgel contains a room temperature ionic liquid).  
 	Kataky does not specifically disclose semiconductor elements in the substrate or functionalized semiconductor elements to conjugate with at least one analyte. However, in the same field of endeavor of analyte sensing, Ferguson teaches a biosensor that has a functionalized conductive layer that conjugates with an analyte ([¶122] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding. [¶124,125] the signaling probes are immobilized on the conductive surface). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of the effective filing date to combine the device of Kataky with the conformation probes of Ferguson in order to target specific analytes and translate the binding of those analytes into an electrical signal ([¶106]).
The combination of Kataky and Ferguson does not specifically disclose wherein the semiconductor elements comprise of oxide based semiconductor elements. However, in the same field of endeavor of analyte sensing, Wang teaches a biosensor that uses zinc oxide semiconductors ([pg. 88]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing to modify the combination of Kataky and Ferguson with the ZnO elements as ZnO nanostructures have unique advantages including the high specific surface area, nontoxicity, chemical stability, electrochemical activity, and high electron communication features ([pg. 88]). Additionally, Ferguson teaches using metal oxides for the conductive elements ([¶125]) and zinc oxide is a particular metal oxide that provides said advantages.

Regarding claim 2, in the combination of Kataky and Ferguson, Ferguson teaches the semiconductor elements comprise an array functionalized to conjugate with a plurality of different analytes including the particular analyte ([¶122,124,125] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding).  
Regarding claims 5 and 13, in the combination of Kataky and Ferguson, Ferguson teaches the semiconductor elements comprises thin films functionalized with particular linkers and affinity capture probes to bind to the particular analyte ([¶122,124,125] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding).    
Regarding claims 6 and 14, Kataky discloses the affinity capture probes functionalized on the semiconductor elements is surrounded by the RTIL ([¶101] the functionalized elements or detector elements are in the solgel channel with the ionic liquid).  
Regarding claim 7, the combination of Kataky and Ferguson does not specifically disclose wherein the semiconductor elements comprise of oxide based semiconductor elements such as ZnO, Graphene Oxide. However, in the same field of endeavor of analyte sensing, Wang teaches a biosensor that uses zinc oxide semiconductors ([pg. 88]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing to modify the combination of Kataky and Ferguson with the ZnO elements as ZnO nanostructures have unique advantages including the high specific surface area, nontoxicity, chemical stability, electrochemical activity, and high electron communication features ([pg. 88]). Additionally, Ferguson teaches using metal oxides for the conductive elements ([¶125]) and zinc oxide is a particular metal oxide that provides said advantages.
Regarding claims 8-10 and 15, Kataky discloses the substrate comprises a flexible substrate sheet to contact skin of a user, wherein the fluid comprises bodily fluid and wherein the apparatus comprises a wearable biosensor ([FIG1][¶79]).  
Regarding claim 16, Kataky discloses the presence of the particular analyte is captured during passive monitoring of a subject ([¶60] the device does not require power to sense the analyte).  
Regarding claim 17, in the combination of Kataky and Ferguson, Ferguson teaches the presence of the particular analyte is captured during active monitoring of a subject ([¶245-247] the device uses KDM to determine the analyte signal which requires some active processing so the monitoring is considered active).  

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataky US 2010/0044224 in view of Ferguson et al. US 2016/0166186 further in view of Zeng et al. US 2009/0293590.
Regarding claims 4 and 12, the combination of Kataky and Ferguson does not disclose wherein a voltage is to be applied to the two or more electrodes and one of impedance and capacitance is to be measured across the electrodes to determine presence of the particular analyte in the fluid. However, in the same field of endeavor of analyte sensing, Zeng teaches a flexible analyte sensor similar to Kataky that teaches measuring impedance across electrodes to determine the presence of an analyte ([¶29,37]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combination of Kataky and Ferguson with the impedance sensing of Zeng as it is no more than the simple substitution of one measurement method for another to obtain the predictable results of electronically sensing an analyte.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataky US 2010/0044224 in view of Ferguson et al. US 2016/0166186 further in view of Lee et al. IS 2015/0014164.
Regarding claim 18, Kataky discloses an apparatus comprising: a porous substrate ([¶88] membrane 109 is a porous substrate), wherein the substrate comprises conductive elements, the elements are embedded within at least a portion of the substrate ([¶81] the polymers of the apparatus may have conductive elements within) and the substrate is to absorb fluid capable of carrying the particular analyte ([¶88]); two or more electrodes attached to the substrate to correspond to the portion of the substrate ([¶94] electrodes 114), wherein the portion of the substrate further comprises Room-Temperature Ionic Liquid (RTIL) ([¶88] the Solgel contains a room temperature ionic liquid).  
 	Kataky does not specifically disclose semiconductor elements in the substrate or functionalized semiconductor elements to conjugate with at least one analyte. However, in the same field of endeavor of analyte sensing, Ferguson teaches a biosensor that has a functionalized conductive layer that conjugates with an analyte ([¶122] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding. [¶124,125] the signaling probes are immobilized on the conductive surface). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of the effective filing date to combine the device of Kataky with the conformation probes of Ferguson in order to target specific analytes and translate the binding of those analytes into an electrical signal ([¶106]).
 	The combination of Kataky and Ferguson does not disclose a microcontroller; and a biosensor device coupled to the microcontroller. However, in the same field of endeavor of analyte sensing, Lee teaches a similar sensor device that has a microcontroller that is coupled to the biosensor device ([¶40]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combination of Kataky and Ferguson with the microcontroller of Lee in order to allow for the use of different sensors with the processing system ([¶67]).
 Regarding claim 19, in the combination of Kataky and Ferguson, Ferguson discloses the semiconductor elements comprises thin films functionalized with particular linkers and affinity capture probes to bind to the particular analyte ([¶122,124,125] the conductive element has a functionalized surface with signaling probes that switch their confirmation on binding).    
Regarding claim 20, Kataky discloses the affinity capture probes functionalized on the semiconductor elements is surrounded by the RTIL ([¶101] the functionalized elements or detector elements are in the solgel channel with the ionic liquid).  

Response to Arguments
Regarding Applicant’s arguments against the 112(a) rejection, the Examiner notes Applicant’s arguments are persuasive and the rejection has been withdrawn.
The remainder of Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112(b) rejection, Examiner respectfully disagrees. It is still unclear if claim 4 is a device or process claim.
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Applicant argues that the sol-gel is only made in a room temperature ionic liquid but does not contain a room temperature ionic liquid, Examiner disagrees. By its nature the sol-gel is a gel of the colloidal solution that proceeds toward a gel like phase that contains both the liquid and solid phases of the solution so the sol-gel would contain the room temperature ionic liquid. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792